DETAILED ACTION
	The instant application having Application No. 16/979,679 file don 01/23/2019 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (US 2016/0226843 A1-hereinafter Koike).
Regarding claim 1, Koike discloses a secret key updating system comprising: 
a vulnerability information collection unit collecting information about vulnerability of an application ([0023]-[0024][0034], a component of the system that collects information regarding i.e.: version, attack and vulnerability of software); 
an updating determination unit acquiring information about an application from a device in which the application is installed (i.e.: [0029], collectively at least updating unit,  reregister unit, and private key generating unit correspond to the recited ‘updating determination unit’  that acquires software information such as current version or latest version specified), acquiring the information about the vulnerability of the application from the vulnerability information collection unit, and determining whether or not the device is a key updating target device, a secret key of which needs to be updated, based on the information acquired from the device and the information acquired from the vulnerability information collection unit (at least [0023]-[0024][0034], i.e.: based on acquired information such as private key is leaked, lost and software is attacked and vulnerability is found, it is determined that the private key needs to be updated); and 
a vulnerability countermeasure completion determination unit determining whether or not a countermeasure for the vulnerability of the application installed in the device is completed (at least figure 4, steps s18-s22, [0041]-[0043], component of the system that determines whether latest version of software is installed and new private key is generated and registered), 
wherein the updating determination unit updates the secret key of the device in a case in which it is determined that the device is the key updating target device, and in which it is determined by the vulnerability countermeasure completion determination unit that the countermeasure for the vulnerability of the application is completed (at least figure 4, steps s18-s22, [0042][-[0043], private key is updated).

Claims 5 and 9 are rejected for the same rationale as claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koike and in view of Amarasinghe et al. (US 2006/0277539-A1-hereinafter Ama.)
Regarding claim 2, Koike discloses the secret key updating system according to claim 1. 
Koike does not explicitly disclose in a case in which the application is an application that does not need to be restarted after a file of the application is replaced with a patch file, determines that the countermeasure for the vulnerability of the application is completed when the file of the application is replaced with the patch file, and 4Docket No. J-20-0197 wherein, in a case in which the application is an application that needs to be restarted after a file of the application is replaced with a patch file, determines that the countermeasure for the vulnerability of the application is completed when the file of the application is replaced with the patch file, and when the application has been restarted.
However, Ama discloses in a case in which an application is an application that does not need to be restarted after a file of the application is replaced with a patch file, determines that countermeasure for vulnerability of the application is completed when the file of the application is replaced with the patch file (at least [0003], patch is created and replaces an executable file, restart the application or a reboot to activate the patch), and 4Docket No. J-20-0197 wherein, in a case in which the application is an application that needs to be restarted after a file of the application is replaced with a patch file, determines that the countermeasure for the vulnerability of the application is completed when the file of the application is replaced with the patch file, and when the application has been restarted (at least [0006]-[0010], patch/constraint is applied to running application without requiring restart or reboot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the feature discloses by Ama into the system of Koike to provide a technique for protecting software while also allow visibility of the effectiveness of a patch to customers (at least [0003]).

Claim 6 is rejected for the same rationale as claim 2 above.

Claims 3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koike.
Regarding claim 3, Koike discloses the secret key updating system according to claim 1.  Koike also discloses a secret key information storage unit, in a case in which the countermeasure for the vulnerability of the application is completed, storing information about the secret key before completion of the countermeasure (at least figure 2; [0022], private key is stored), wherein, in a case in which it is determined that the device is the key updating target device, in which it is determined by the vulnerability countermeasure completion determination means unit that the countermeasure for the vulnerability of the application is completed, the updating (at least figure 4, [0024][0043], when private key is determined to be leaked, the private key is replaced with the newly generated private key).
Koike does not explicitly disclose information about a newly generated secret key does not match the information stored in the secret key information storage unit.
However, it is obvious that the newly generated private key would not match the information (private key) stored in the secret key information storage unit, because in the case where private the key is leaked ([0024]), it would defeat the purpose of generating a new private key if the new private key matches the information (private key) stored.  As such, the newly generated private key does not match the information (private key) stored to protect the system. 

Claim 7 is rejected for the same rationale as claim 3 above.

Claims 4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike and Schulz et al. (US 2015/0261950 A1-hereinafter Schulz).
Regarding claim 4, Koike discloses the secret key updating system according to claim 1. Koike also discloses the updating determination means unit acquires from the device as information about the application a version of the application ([0029][0034] [0042], software version is obtained), acquires from the vulnerability information collection means unit as information about the vulnerability of the application a version of the application (at least [0024], i.e.: current version of software is hacked or vulnerability is found), and vulnerability presence/absence information indicating presence/absence of a risk of leakage of the secret key due to the application (at least [0024], i.e.: private key is leaked due to software is hacked or vulnerability is found), and determines whether or not the device is the key updating target device, the secret key of which needs to be updated, based on the information acquired from the device and the information acquired from the vulnerability information collection unit (at least figure 4, [0024][0042]-[0043], private key needs to be updated based on information received).
Koike does not explicitly disclose a hash value of a file used while the application is activated.
However, Schulz discloses hash value of a file used while the application is activated (at least [0003], a hash of program being loaded is generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature discloses by Schultz into the system of Koike to enable the system to identify software that has been infected/altered in a timely manner.

Claim 8 is rejected for the same rationale as claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHY ANH T VU/           Primary Examiner, Art Unit 2438